internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc te_ge eoeg teb-plr-156422-01 date date legend state district_court county dear this is in response to your request for a ruling that the district is a political_subdivision of the state that the district’s income is excluded from gross_income and that the salaries and wages of the district’s employees are exempt from federal unemployment tax facts the district is established under state law to provide fire protection services to the businesses and residences located within its established boundaries its operations are financed by property_tax revenue on businesses and residents located within its boundaries in the event of a dissolution any assets of the district are assumed by the county the district’s affairs are governed by a board_of consisting of elected and appointed by the county an elected official of the county of the elected are of the district elected by the of the district the other elected are property owners who reside in the district are elected by residents of the district and are not a member of the district’s board_of may be removed for cause under procedures established by state law the district has paid employees on its staff plr-156422-01 the district is authorized by state law to collect a tax for fire and emergency services not to exceed ten cents per one hundred dollars of assessed value at no time may the total taxes levied exceed this amount the county clerk adds the levy to the tax bill of the affected property owners the sheriff may collect and remit the tax to the fire district if necessary if the sheriff is unable to collect the tax he may force a sale of the property to pay the tax law and analysis in general if income is earned by an enterprise that is an integral part of either a state or a political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 gcm c b xiv-1 superseded by revrul_71_131 1971_1_cb_28 the internal_revenue_code does not define the term political_subdivision however sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment districts so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar districts and divisions of these units revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power in determining whether an entity is a division of a state_or_local_governmental_unit important considerations are the extent the entity is controlled by the state_or_local_government unit and motivated by a wholly public purpose see revrul_83_131 1983_2_cb_184 three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power see 3_tc_131 acq c b aff'd 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three of these powers be delegated in order to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all of the sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government see revrul_77_164 1977_1_cb_20 sec_3301 of the code imposes an excise_tax on every employer as defined in sec_3306 for purposes of the federal_unemployment_tax_act under sec_3306 plr-156422-01 service performed in the employ of a state or political_subdivision thereof is exempt from unemployment tax the district is formed pursuant to state law and has a substantial sovereign power the right to levy a tax on property located within its boundaries the county sheriff has the power to collect the unpaid tax by forcing a sale of the taxed property the district’s power to tax is substantial the district also performs a governmental function by providing fire protection and emergency services finally at least five members of the board_of trustees are subject_to the control of either the county judge executive an elected official of the county or the control of the property owners of the district based on these facts the district is a political_subdivision of the state accordingly employees of the district are considered employees of a political_subdivision of a state_or_local_governmental_unit holding based on the above representations we conclude that for federal_income_tax purposes the district is political_subdivision of a state_or_local_governmental_unit the district is not required to file federal_income_tax returns or pay federal_income_tax on its income salaries and wages paid to district employees are exempt from federal unemployment tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s timothy l jones timothy l jones assistant branch chief office of cc te_ge eoeg teb enclosures
